Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This First Office Action is in response to claims filed 3/14/2019.  Claims 1-12 are pending and examined.

Claim Objections
Claims 1, 3, 5, 10 and 11 are objected to for minor informalities.  Appropriate corrective action is required.
Claim 1, “the individual temperature differences”, “the average value” are believed to be in error for respectively “individual temperature differences”, “an average value”.
Claim 3, “the maximum” is believed to be in error for “a maximum”.
Claim 5, “the position”, “the boundaries” are believed to be in error for respectively “a position”, “boundaries”.
Claim 10, “the greatest and smallest” is believed to be in error for “a greatest and smallest”.
Claim 11, “the event” is believed to be in error for “an event”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Minerals Separation v. Hyde, 242 U.S. 261,270 (1916) which posed the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731,737 (Fed. Cir. 1988).
Determining enablement is a question of law based on underlying factual findings, in re Vaeck. 947, F.2d 488, 495 (Fed. Cir. 1991). The determination that “undue experimentation” would have been needed to make and/or use the claimed invention is not a single, simple factual determination. Rather it is a conclusion that may be reached by weighing some or all of the following non-exhaustive list of factual considerations: (A) the breadth of the claims; (B) the nature of the invention; (C) the state of the prior art; (D) the level of one of ordinary skill; (E) the level of predictability in the art; (F) the amount of direction provided by the inventor; (G) the existence of working examples; and (H) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. Wands, 858 F.2d at 737.
(A): Applicant claims a method for detecting damage during operation of a gas turbine, comprising: generating two distributions of individual temperature differences between and ensemble average temperature and individual temperature sensor measurements for an ensemble of temperature sensors and comparing the distributions.
(B): The invention pertains to detecting damage by comparing two distributions of deviations from an average temperature.
(C) The prior art includes limit checking of deviations from expected operating conditions or using low pass filters for the sensor data. 
 (D) The level of ordinary skill is a masters in Aerospace Engineering or an equivalent field with 20 years of experience.
(E) The level of predictability in the art is low since the underlying combustion dynamics, materials properties, and turbulent flow characteristics of the gas turbine operating state are difficult to model.
(F) The inventor only provides only the following guidance “it is provided that the comparison of the first distribution with the second distribution is carried out by a comparison of the maximum of the first distribution with the maximum of the second distribution”, “By the graphically represented change of the profile of the distributions”, “a comparison of the position of the maximum of the first distribution with the boundaries of a state space, which state space has been determined from the distribution width of the second distribution. Because of its width, the second distribution thus specifies a state space, i.e. a value band, within which the first maximum should lie in the case of an intact gas turbine”.  Since all of these methods depend on differences from an ensemble average, they are inoperable to detect damage which merely shifts all of the temperatures up by a common temperature difference.  For example, if all of the temperature differences were shifted upward by 100 degrees, no difference in the distributions would be generated.  
(H) Therefore, based upon the disclosure of Applicant, one of ordinary skill in the art would not be able to make or use the invention without undue experimentation. The Examiner therefore concludes that the specification does not enable, in combination with the other limitations of the claims, how to make or use the claimed invention.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792. The examiner can normally be reached Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741



/ARUN GOYAL/Primary Examiner, Art Unit 3741